



COURT OF APPEAL FOR ONTARIO

CITATION:
Baxter v. Ontario
    (Real Estate and Business Brokers Act Registrar), 2012 ONCA 632

DATE: 20120924

DOCKET: C54783

Simmons, Blair and LaForme JJ.A.

BETWEEN

Timothy Baxter and T. Baxter Real Estate Ltd.

Applicants (Respondents)

and

Registrar,
Real Estate and Business Brokers
    Act, 2002

Respondent (Appellant)

Robert A. Maxwell and George P. Drametu, for the
    appellant

Carolyn R. Brandow, for the respondent

Heard: May 28, 2012

On appeal from the order of the Divisional Court (Justices
    Kent and Aston; Justice Matlow, dissenting), dated July 12, 2011, with reasons
    reported at 2011 ONSC 2497, 282 O.A.C. 201, dismissing an appeal from the order
    of Vice-Chair Elizabeth L. Sproule of the Licence Appeal Tribunal, dated
    January 25, 2010.

COSTS ENDORSEMENT

[1]

Costs of the appeal are to the respondent on a partial indemnity scale
    fixed in the amount of $10,429.55 inclusive of disbursements and applicable
    taxes.

Janet Simmons J.A.

R.A. Blair J.A.

H.S. LaForme J.A.


